Citation Nr: 0906945	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-22 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for dysplasia, abnormal 
pap smear, and human papillomavirus (HPV), to include as 
secondary to fibromyalgia.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral shin 
splints/tendonitis, to include as secondary to fibromyalgia, 
and if so, whether service connection should be granted.  

3.  Entitlement to service connection for neuritis, median 
nerve (claimed as numbness and tingling of arms), to include 
as secondary to fibromyalgia.  

4.  Entitlement to service connection for migraine headaches, 
to include as secondary to fibromyalgia.  

5.  Entitlement to service connection for back pain, to 
include as secondary to fibromyalgia.  



6.  Entitlement to service connection for acquired 
psychiatric disorder, to include major depressive disorder, 
and to include as secondary to fibromyalgia.  

7.  Entitlement to service connection for cervical spine 
fusion with bulging discs, to include as secondary to 
fibromyalgia.  

8.  Entitlement to an initial disability rating in excess of 
10 percent for fibromyalgia (also claimed as sleep 
disturbances, irritable bowel syndrome, fluid retention, hot 
flashes, and chills).  

9.  Entitlement to an effective date earlier than January 5, 
2006, for service-connected fibromyalgia (also claimed as 
sleep disturbances, irritable bowel syndrome, fluid 
retention, hot flashes, and chills).  

10.  Whether the severance of service connection for 
fibromyalgia (also claimed as sleep disturbances, irritable 
bowel syndrome, fluid retention, hot flashes, and chills) was 
proper.  

11.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esquire


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1991 to 
March 1994.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from four rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee:  a March 2005 decision denied the Veteran's claims 
to reopen her previously-denied claims for entitlement to 
service connection for shin splints and dysplasia and denied 
entitlement to service connection for migraine headaches, 
back pain, neuritis of the median nerve, an acquired 
psychiatric disorder, and cervical spine fusion; a 
January 2007 rating decision granted service connection for 
fibromyalgia and assigned a 10 percent rating effective as of 
January 5, 2006; a September 2007 rating decision severed 
service connection for fibromyalgia effective December 1, 
2007; and a December 2007 rating decision denied entitlement 
to a TDIU.  

In the January 2007 notice of disagreement, the Veteran's 
representative asserted that all claims for service 
connection that were pending should also include a claim for 
service connection on a secondary basis to fibromyalgia.  The 
statement of the issues has thus been adjusted on pages 1 and 
2 of this decision to reflect that alternative theory.  

The issues of entitlement to direct and secondary service 
connection for shin splints/tendonitis, neuritis, back pain, 
an acquired psychiatric disorder, and cervical spine fusion; 
entitlement to an initial disability rating in excess of 
10 percent for fibromyalgia; and entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.





FINDINGS OF FACT

1.  An unappealed September 1994 rating decision denied the 
Veteran's claims for service connection for shin 
splints/tendonitis and for dysplasia, abnormal pap smear, and 
human papillomavirus (HPV).  

2.  Some of the evidence received since the last, prior, 
final denial on any basis, in September 1994, considered in 
conjunction with the record as a whole, constitutes existing 
evidence not previously submitted to agency decisionmakers, 
and one category of evidence relates to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for dysplasia, abnormal pap smear, and 
HPV, to include as secondary to fibromyalgia, but none of the 
evidence raises a reasonable possibility of substantiating 
the claim.      

3.  The September 2004 reports from the Veteran's visit to an 
emergency room, her November 2004 statement in support of her 
claim, and a June 2005 medical opinion as to the Veteran's 
employability, which were received since the last, prior, 
final denial on any basis, in September 1994, considered in 
conjunction with the record as a whole, constitute existing 
evidence not previously submitted to agency decisionmakers, 
relate to an unestablished fact necessary to substantiate the 
claim, are not cumulative nor redundant of the evidence 
previously considered, and raise a reasonable possibility of 
substantiating the claim for entitlement to service 
connection for shin splints/tendonitis, to include as 
secondary to fibromyalgia. 

4.  In the January 2007 rating decision, no clear and 
unmistakable error was made in the grant of service 
connection for fibromyalgia (also claimed as sleep 
disturbances, irritable bowel syndrome, fluid retention, hot 
flashes, and chills).  

5.  An informal claim for entitlement to service connection 
for fibromyalgia (also claimed as sleep disturbances, 
irritable bowel syndrome, fluid retention, hot flashes, and 
chills) was filed on July 20, 2005.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in September 1994, 
which denied service connection for shin splints/tendonitis 
and for dysplasia, abnormal pap smear, and HPV, is final.  38 
U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim for entitlement to service connection for 
dysplasia, abnormal pap smear, and HPV, to include as 
secondary to fibromyalgia.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2008).

3.  New and material evidence has been received to reopen the 
claim for entitlement to service connection for shin 
splints/tendonitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303 (2008).

4.  The criteria to sever service connection for fibromyalgia 
(also claimed as sleep disturbances, irritable bowel 
syndrome, fluid retention, hot flashes, and chills) have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5109 (West 
2002); 38 C.F.R. §§ 3.105, 3.303, 3.304, 3.307, 3.309 (2008).  

5.  The criteria for an effective date of July 20, 2005, and 
no earlier, for service connection for fibromyalgia have been 
met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1, 3.4, 3.155, 3.400, 20.302, 20.1103 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 20.1103.  

In April 1994, the Veteran filed a claim for service 
connection for shin splints/tendonitis and for dysplasia, 
abnormal pap smear, and HPV.  In September 1994, the RO in 
Phoenix, Arizona, denied that claim because for each claimed 
disability, there were no chronic residuals.  The Veteran was 
notified of the adverse decision in September 1994, but she 
did not file a notice of disagreement with respect to that 
decision.  The decision therefore became final.  38 C.F.R. 
§ 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, however, VA must 
reopen that claim and evaluate the merits of the claim in 
light of all the evidence, both new and old.  38 U.S.C.A. 
§ 5108; Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).    

Since the last, prior, final denial of the claim in 
September 1994, the RO has received the following categories 
of evidence:  (1) medical treatment records for conditions 
other than shin splints, tendonitis, dysplasia, abnormal pap 
smear, and HPV; (2) Internet articles about other conditions; 
(3) Notice by the Social Security Administration (SSA) of a 
fully favorable decision in which neither shin splints nor 
dysplasia, abnormal pap smear, and HPV are addressed; (4) a 
June 2005 medical opinion as to the Veteran's employability; 
(5) July 2000 surgical reports for operative laparoscopy, 
endopelvic adhesiolysis, ablation of endometriosis with 
harmonic scalpel, and drainage of left ovarian cyst; 
(6) July 2001 transvaginal hysterectomy surgical records; 
(7) March 2003 surgical report for exploratory laparotomy 
with left salpingo-oophorectomy; excisional biopsy of 
endometrial implant; and lysis of adhesions;  (8) cytology 
reports; (9) Internet articles about shin splints;  
(10) November 2006 fibromyalgia compensation and pension 
(C&P) exam report; (11) statements by the Veteran about her 
claimed disabilities; and (12) post-service medical records 
in which the Veteran has complained of leg pain since 
service.  Since none of that evidence was previously 
submitted, it is all "new" evidence.  38 C.F.R. § 3.156(a).   

The first four categories of evidence are not material to the 
dysplasia, abnormal pap smears, and HPV claim because they do 
not mention those matters.  To be "material," evidence must 
relate to unestablished facts necessary to substantiate the 
claim.  38 C.F.R. § 3.156(a).  Service connection for these 
claimed disabilities was not granted at the last, prior, 
final denial of the claim because the claimed disabilities 
were not diagnosed at the June 1994 C&P examinations held 
just three months after separation from service.  And while 
the September 1994 rating decision did not address whether 
the claimed disabilities were caused by, or aggravated by, 
fibromyalgia, a final denial on one legal theory is a final 
denial on all legal theories for service connection.  Roebuck 
v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 
18 Vet. App. 470 (2004), aff'd, 421 F.3d 1346 (Fed. Cir. 
2005) (failure to discuss every legal theory that could 
support a claim does not affect the finality of the 
decision).  The unestablished facts necessary to substantiate 
both the dysplasia claim and the shin splints claim are:  the 
existence of chronic residuals of the inservice conditions, 
or, in other words, the existence of a current disability 
that is related to the conditions during service; that the 
claimed disability is caused by fibromyalgia; or the claimed 
disability is made worse by fibromyalgia.  38 C.F.R. 
§§ 3.303, 3.310.  Since the June 2005 medical opinion as to 
the Veteran's employability ties the Veteran's shin splints 
to her fibromyalgia disability, that evidence is material 
with respect to the shin splints/tendonitis issue.  

The evidence in categories (5) through (7) involves 
gynecological diagnoses, but none are the claimed disability 
of dysplasia, abnormal pap smear, and HPV; nor do any of 
those reports connect their gynecological diagnoses with the 
Veteran's military service or her fibromyalgia.  Thus, that 
evidence is not material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The cytology reports in category (8) provide results of pap 
smears in: June 1997 (reactive cellular changes associated 
with parakeratosis; repeat test in 3 months); May 2000 
(within normal limits); and May 2001 (within normal limits).  
As such, that evidence relates to whether there are chronic 
residuals of the inservice conditions.  Thus, the evidence in 
category (8) is material within the meaning of  38 C.F.R. 
§ 3.156(a), to the extent that it relates to an unestablished 
fact necessary to substantiate the claim.   However, for the 
reasons set forth below, it does not raise a reasonable 
possibility of substantiating the claim.

As for categories (9) and (10), although they contain 
information about shin splints, neither the Internet articles 
about shin splints nor the November 2006 fibromyalgia C&P 
examination report provide any information about whether this 
Veteran has a current shin splint/tendonitis disability 
related to military service.  Nor do they address whether 
they are related to fibromyalgia.  Thus, the evidence in 
categories (9) and (10) is not material within the meaning of  
38 C.F.R. § 3.156(a).   

Category (11) contains two statements by the Veteran about 
her symptoms.  Neither the November 2004 statement nor the 
January 2007 statement addresses dysplasia, abnormal pap 
smear, or HPV, so that evidence is not material with respect 
to that claim.  Similarly, the January 2007 statement does 
not address shin splints/tendonitis and is therefore not 
material.  But in the November 2004 statement, the Veteran 
states that she "still" suffers from shin splints.  That 
not only indicates that the Veteran has a current disability, 
it implies a continuity of symptomatology since service.  The 
later manifestation of a chronic inservice condition can 
establish the relationship between a current condition and 
the inservice condition.  38 C.F.R. § 3.303(b).  The 
statement that the Veteran still has shin splints thus raises 
an issue whether there is a relationship between her current 
leg pain and her inservice shin splint condition.  Since that 
relates to an unestablished fact necessary to substantiate 
the claim, the November 2004 statement is material to the 
shin splints/tendonitis claim.  38 C.F.R. § 3.156(a).   

As for the final category, in September 2004, the Veteran 
reported to the nurse screening patients at a VA medical 
facility that she had had painful legs for the past 10 years 
since she had been in the military.  She was directed to the 
emergency room.  The General Emergency Room Note indicates 
that the Veteran had no acute problems at that time but a 
prescription for Naprosen was given for her legs.  Although 
no diagnosis was made and no determination was made that the 
Veteran had a shin splint/tendonitis disability, these 
records indicate that the Veteran was continuing to have the 
same symptoms she had during service.  Thus, it relates to an 
unestablished fact necessary to substantiate the claim.  That 
evidence is material to the shin splints/tendonitis claim.  
38 C.F.R. § 3.156(a).   
  
The cytology reports are neither cumulative nor redundant of 
evidence in the record at the time of the September 1994 
decision because they provide data with respect to a period 
of time after that decision.  Similarly, the June 2005 
medical opinion as to the Veteran's employability, the 
September 2004 General Emergency Room notes and the 
November 2004 statement by the Veteran are neither cumulative 
nor redundant of evidence in the record at the time of the 
September 1994 decision because they provide evidence of a 
continuity of post-service symptoms that did not exist at the 
time of the last, prior, final denial of the shin 
splints/tendonitis claim.  

But the cytology reports do not raise a reasonable 
possibility of substantiating the dysplasia, abnormal pap 
smear, and HPV claim.  First, these reports provide evidence 
only as to the Veteran's pap smear test results and contain 
nothing as to dysplasia or HPV.  And an abnormal pap smear is 
merely a test result, not a disabling condition.  In any 
event, the existence of an abnormal pap smear test result, 
alone, might in some circumstances, raise an inference of a 
subsequent manifestation of a chronic condition.  Here, 
however, when considered in light of the other evidence of 
record-including the post-service June 1994 C&P examination 
at which none of these gynecological symptoms were present 
and the two pap smear test results after the June 1997 report 
that were within normal limits-the June 1997 abnormal test 
result does not raise a reasonable possibility of 
establishing continuity of symptomatology or a chronic 
condition.  Thus, there is no reasonable possibility of 
substantiating that claim.  Although the cytology reports 
were new and material, and were not cumulative nor redundant, 
since they do not raise a reasonable possibility of 
substantiating the claim, the dysplasia claim can not be 
reopened.  38 C.F.R. § 3.156(a).  There is no competent 
medical evidence of record relating any current gynecological 
condition to the Veteran's active service or to fibromyalgia.

On the other hand, the June 2005 medical opinion as to the 
Veteran's employability, the September 2004 General Emergency 
Room notes, and the November 2004 statement by the Veteran do 
raise a reasonable possibility of substantiating the shin 
splints/tendonitis claim.  For the purpose of establishing 
whether new and material evidence has been received, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).   Assuming that it 
is credible, the evidence that the Veteran currently 
experiences the same symptoms she experienced during service 
and that those symptoms have continued from service to the 
present would reasonably substantiate the Veteran's shin 
splints/tendonitis claim.  Since all of the requirements for 
new and material evidence have been met with respect to the 
shin splints/tendonitis claim, that claim will be reopened.  

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  In providing section 5103(a) notice in the 
context of an attempt to reopen a claim, VA is also required 
to look at the bases for the denial in the previous decision 
and to respond with a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that had 
been found insufficient in the previous denial of the claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).    

The December 2004 letter to the Veteran both defined the 
meaning of new and material evidence and explained that the 
evidence needed to substantiate the previously-denied claims 
was the existence of chronic residuals of the inservice 
conditions.  That letter also notified the Veteran of the 
evidence needed to substantiate the underlying direct service 
connection claim, identified what evidence VA had collected 
and was collecting, and listed evidence that the Veteran 
might provide that would be helpful in substantiating the 
claim.  The letter did not notify the Veteran of the evidence 
that would be needed to substantiate a secondary service 
connection theory should the claims be reopened.  Although 
the Veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the Veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the Veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Veteran was not prejudiced by those flaws in the original 
December 2004 letter because they were cured long before the 
July 2008 supplemental statement of the case readjudicated 
the issue.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  A June 2006 
letter to the Veteran provided her with notice of the 
evidence necessary to substantiate her claim for service 
connection on a secondary basis and provided her with notice 
to comply with Dingess, supra.  Thus, VA met its duty to 
notify the Veteran of the evidence needed to substantiate her 
claims to reopen previously-denied service connection claims.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There are no outstanding requests for 
assistance from the Veteran with respect to the claims to 
reopen.  VA met its duty to assist the Veteran by retrieving 
the claims folder (which contained her service treatment 
records).  


II.  Severance of service connection for fibromyalgia

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

The Veteran filed a claim for service connection for 
fibromyalgia in July 2005.  In January 2007, the RO issued a 
rating decision, granting service connection for 
fibromyalgia, effective as of January 5, 2006.  The record at 
that time included, among other things: a June 2005 opinion 
by the Veteran's treating physician and a nurse practitioner 
that the health problems for which the Veteran had been 
discharged had recently been diagnosed as fibromyalgia and 
depression; a November 1995 naval hospital treatment record 
for swollen hands; and the November 2006 C&P examination 
report.  In the C&P report, the VA examiner determined that:  
the Veteran's inservice shin splints were not related to her 
fibromyalgia disability; the first sign of the Veteran's 
fibromyalgia occurred in 1993 with her hand swelling; and 
there were no signs in her medical records or interview to 
indicate that fibromyalgia was present before then.  

In June 2007, the RO notified the Veteran of the proposed 
action of severance of service connection for fibromyalgia, 
informed her of her right to submit evidence and appear for a 
personal hearing, and allowed her a period of 60 days to 
respond.  38 C.F.R. § 3.105(d).  The RO explained that since 
there was no service record of complaint, treatment, or 
physical finding of hand swelling in 1993, as reported at the 
November 2006 C&P examination, the grant of service 
connection was based on a medical opinion not supported by 
the record.  The RO concluded that it had made a clear and 
unmistakable error in granting service connection and 
proposed severance of service connection.  In September 2007, 
the RO formally severed service connection, effective from 
December 1, 2007.  

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous. 38 C.F.R. § 3.105(d); Daniels v. 
Gober, 10 Vet. App. 474, 478 (1997) (collaterally challenging 
a final Board decision determining severance was warranted); 
Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006) 
(addressing a claim of CUE by the Veteran under 38 C.F.R. 
§ 3.105(a)).  Errors that are clear and unmistakable are 
those that are undebatable; that is, reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  Graves v. Brown, 6 Vet. App. 166, 
170-71 (1994); see also Fugo v. Brown, 6 Vet. App. 40, 43 
(1993) (the clear and unmistakable error standard is a rare 
kind of error, of law or of fact, that when called to the 
attention of reviewers compels the conclusion, to which 
reasonable minds could not differ, that the results would be 
manifestly different but for the error); Russell v. Principi, 
3 Vet. App. 310, 313-14 (1999) (the error must be 
undebatable, not merely a disagreement with how the facts 
were weighed or evaluated).  

Here, the record establishes no such clear and unmistakable 
error.  To the contrary, the record contains conflicting 
medical opinion evidence about when the Veteran's 
fibromyalgia began.  Compare June 2005 Opinion by Physician 
and Nurse Practitioner (fibromyalgia began during service as 
evidenced by inservice leg pain);  November 2006 C&P 
Examination Report (shin splint pain is not associated with 
fibromyalgia; the first symptom of fibromyalgia was the 
Veteran's 1993 bilateral hand swelling).  Since reasonable 
minds can, and in fact here did, differ as to when the 
fibromyalgia disability had its onset, the standard of clear 
and unmistakable error has not been met.  

It is true that in reaching his medical opinion, the C&P 
examiner relied on the Veteran's oral statements to him as to 
when she experienced swelling of her hands and there is no 
objective medical evidence to support her statements.  But 
the Veteran is competent to provide lay evidence of the 
symptoms of her condition.  Falzone v. Brown, 8 Vet. App. 
398, 405-406 (1995) (lay statements about a person's own 
observable condition or pain are competent evidence).  If 
this were an initial consideration of service connection, the 
RO could have weighed the credibility of the Veteran's 
statements and the examiner's credibility in relying on such 
statements as well as the credibility of the June 2005 
Opinion in light of the conflicting opinion of the 
November 2006 C&P examiner.  But having already granted 
service connection, a different standard applies; severance 
is not available on the basis of a mere change in the 
relative credibility assigned to the evidence.  See Fugo v. 
Brown, 6 Vet. App. at 44 (to claim that previous adjudication 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE);  Russell v. 
Principi, 3 Vet. App. at 313 (CUE is not established merely 
by a disagreement with the way the facts were weighed or 
evaluated).  Since there is no clear and unmistakable error 
in the January 2007 decision, severance was not warranted and 
the Veteran's service connection for fibromyalgia must be 
restored.  

Special rules govern the due process requirements when an 
agency of original jurisdiction proposes to sever a service 
connection award.  See 38 C.F.R. § 3.105(d).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


III.  Earlier Effective Date for Fibromyalgia Award

In the January 2007 rating decision, the RO granted an award 
of service connection for fibromyalgia and assigned an 
initial disability rating of 10 percent, effective from 
January 5, 2006.  The Veteran asserted in her notice of 
disagreement that the effective date should have been the 
date of discharge because she had fibromyalgia then and it is 
so difficult to diagnose that disability.  She also argued 
that her previous claims (for entitlement to service 
connection for shin splints/tendonitis and for dysplasia, 
abnormal pap smear, and HPV) encompassed a claim for 
fibromyalgia and that she should not be punished by VA's 
delay in diagnosing her fibromyalgia disability.  
January 2007 Notice of Disagreement.  

The assignment of an effective date for the grant of service 
connection is governed by statute and regulation.  See 
38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Generally, for a 
direct service connection claim, such as the claim at issue 
here, the effective date is the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. §5110(a) (unless specifically provided otherwise, 
the effective date for an award based on an original claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor); see also 38 C.F.R. § 3.400(b)(2)(i) (effective 
date for service connection is the date of receipt of the 
claim or the date entitlement to service connection arose, 
whichever is later).  Thus, under both the statute and the 
regulation, the earliest effective date for an award for 
direct service connection is the date the claim is received 
by VA.  

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  An informal claim is any communication or action 
indicating an intent to apply for one or more benefits.  
38 C.F.R. § 3.155(a).  VA must look to all communications 
from a claimant that may be interpreted as claims-formal and 
informal-for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  

The RO determined that the claim for service connection for 
fibromyalgia was received on January 5, 2006, and so assigned 
an effective date as of the date of receipt of that 
communication.  But in a document received at the RO on 
July 20, 2005, the Veteran's attorney asserted that the 
Veteran was seeking an award for service connection for a 
"variously-diagnosed musculoskeletal disorder," and that 
her physician believed her fibromyalgia had begun during 
service.  That communication indicating the Veteran's desire 
for the benefit of service connection for fibromyalgia 
constitutes an informal claim for that benefit.  Accordingly, 
the effective date of the Veteran's award of service 
connection for fibromyalgia should be earlier than the date 
assigned by the RO; the effective date for that award is 
July 20, 2005, the date that informal claim was received.  

There is one statutory exception that permits an earlier 
effective date than the date the claim is received by VA.  If 
a claim is filed within one year following separation from 
service, the effective date is the day following separation 
from service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. 
§ 3.4(b)(2)(i).  The claim at issue here, however, was filed 
in July 2005, more than 11 years after the Veteran's 
March 1994 separation from service, so that exception does 
not apply to the July 2005 claim.  

The Veteran, however, argued in her notice of disagreement 
that she had filed a claim on a date (April 14, 1994) within 
one year of separation of service and that the claim 
encompassed her claim for service connection for fibromyalgia 
because she had not yet been diagnosed with that disability, 
but was already experiencing symptoms for which she was 
seeking service connection.  But even if those earlier claims 
could be considered to be an imprecise identification of 
fibromyalgia (and that is certainly not clear on this 
record), an effective date earlier than July 20, 2005, would 
still not be authorized.  

Assuming that either the shin splints claim or the dysplasia 
claim contained in the April 1994 claim was an imprecise 
identification of a claim for service connection for 
fibromyalgia, that claim was denied in September 1994, notice 
of the adverse decision was sent to the Veteran in 
September 1994, and the Veteran did not file a notice of 
disagreement.  Thus, that decision became final pursuant to 
38 C.F.R. §§ 20.302 and 20.1103.  

Further assuming that the Veteran later filed a more precise 
claim for fibromyalgia on July 20, 2005, she was filing a 
claim to reopen a previously-denied claim.  The effective 
date of an award based on a claim reopened after final 
adjudication shall be in accordance with the facts found, but 
shall not be earlier than the date of receipt of the 
application therefor.  38 U.S.C.A. § 5110(a).  See also 
38 C.F.R. § 3.400 (the effective date of an award of 
compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later).  Thus, even 
if the April 1994 claims were an imprecise claim for 
fibromyalgia, the effective date cannot be earlier than the 
filing date for the claim to reopen.  

And to the extent that the Veteran is trying to argue that 
because she had symptoms of fibromyalgia that pre-dated her 
claim for service connection for fibromyalgia, the law is 
clear that evidence of symptoms or even a diagnosis of a 
disability does not constitute an informal claim without the 
communication of an intent to seek service connection for 
that particular disorder.  Brannon v. West, 12 Vet. App. 32, 
35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (effective date of service connection cannot be based 
on the date of the earliest medical evidence demonstrating a 
causal connection; it must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA).  

An effective date of July 20, 2005, and no earlier, is 
granted for the award of service connection for fibromyalgia.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

As for the duty to assist, there are no outstanding requests 
for assistance with respect to this issue, so VA fulfilled 
its duty to assist by retrieving the Veteran's claims folder 
which contained her service treatment records.  


ORDER

Since new and material evidence has not been received, the 
claim of entitlement to service connection for dysplasia, 
abnormal pap smear, and human papillomavirus, to include as 
secondary to fibromyalgia, is denied.  

Since new and material evidence has been received, the claim 
of entitlement to service connection for bilateral shin 
splints/tendonitis, to include as secondary to fibromyalgia, 
is reopened, and to that extent, the claim is granted.  

Severance of service connection for fibromyalgia (also 
claimed as sleep disturbances, irritable bowel syndrome, 
fluid retention, hot flashes, and chills) not being proper, 
service connection for fibromyalgia is restored.  

An effective date of July 20, 2005, and no earlier, for the 
award of service connection for fibromyalgia (also claimed as 
sleep disturbances, irritable bowel syndrome, fluid 
retention, hot flashes, and chills) is granted, subject to 
the criteria governing payment of monetary benefits.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that she is afforded every possible 
consideration.

The claims folder contains a February 2008 decision by the 
Social Security Administration (SSA) granting the Veteran 
supplemental security income based on the following 
disabilities:  fibromyalgia, degenerative disc disease, 
diabetes mellitus, obesity, MRSA (Methicillin-resistant 
Staphylococcus aureus), and a 



depressive disorder.  Yet, the claims folder does not contain 
the evidence of medical treatment or the opinions of medical 
professionals and occupational experts as to the severity of 
the Veteran's various conditions.  VA has a duty to assist a 
claimant in obtaining evidence to substantiate her claim, and 
that duty is heightened when the evidence is in the control 
of a Federal record-keeper.  38 C.F.R. § 3.159(c)(2) (VA is 
required to make as many requests as are necessary to obtain 
relevant records from a federal facility).  Therefore, a 
remand of the claims involving the disabilities on which the 
SSA award is based (that is, back pain, an acquired 
psychiatric disorder (to include major depressive disorder), 
cervical spine fusion with bulging disc, and fibromyalgia) is 
necessary for the purpose of obtaining such records, or 
determining that the records sought do not exist or that 
further efforts to obtain the records would be futile and so 
notifying the Veteran. 38 C.F.R. § 3.159.  And since the TDIU 
claim is inextricably intertwined with those claims, that 
issue should also be remanded.  

The Veteran's representative has responded to notices about 
the evidence necessary to substantiate the claims by stating 
that the Veteran receives ongoing treatment from the 
providers previously identified and that VA should continue 
to obtain updated treatment notes from those providers.  
Although VA can obtain current treatment records from VA 
medical facilities without an authorization from the Veteran, 
it is not possible for VA to obtain updated treatment records 
from  private providers without a current authorization from 
the Veteran.  The RO/AMC should contact the Veteran and 
notify her that if she wants VA to obtain treatment records 
from private providers that she must sign an authorization 
form for those records and that, contrary to her 
representative's statements, VA can not seek future, follow-
up, ongoing treatment records from private providers without 
subsequent   authorization by the Veteran.  The RO/AMC should 
ask the Veteran to provide authorization forms with respect 
to her private providers for records not already submitted to 
VA, make arrangements to obtain any identified records, and 
associate that evidence with the claims folder.  And with 
respect to VA treatment records for 



the claimed disabilities at issue, the RO/AMC should update 
the claims folder with the relevant VA treatment records.  

With respect to the increased rating for fibromyalgia, the 
most recent C&P examination was more than two years ago.  In 
order to decide the appropriate rating, the records that 
reflect the Veteran's current condition are necessary.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (in a claim for 
an increased rating, the present level of the disability is 
of primary concern).  Thus, the RO/AMC should make 
arrangements for an examination to determine the current 
severity of the Veteran's service-connected fibromyalgia 
disability.  

In addition, because the Veteran has claimed that each of the 
claimed disabilities should also be service-connected on a 
secondary basis with respect to her fibromyalgia disability, 
the examiner should address each of the disabilities in turn 
and identify whether the condition is a manifestation of the 
Veteran's fibromyalgia and, if not, whether it constitutes a 
separate, current disability of its own which is either:  
related to the Veteran's active military service; caused by 
the Veteran's fibromyalgia disability; or aggravated by the 
Veteran's fibromyalgia disability.  Moreover, given the 
evidence of record discussed below, there are additional 
questions to be addressed in the examiner's report with 
respect to two of the claimed disabilities.  

Regarding the claim for entitlement to service connection for 
shin splints/tendonitis, there is somewhat conflicting 
evidence as to whether any of the Veteran's inservice leg 
pain is related to her current fibromyalgia disability.  
Compare June 2005 Medical Opinion By Private Physician And 
Nurse Practitioner (Veteran was discharged from Marines with 
health problems that have now been diagnosed as fibromyalgia 
and depression); with November 2006 C&P Examination Report 
(there is no relation between the acute overuse phenomenon 
known as shin splints/tibia periosteitis, and the global, 
systemic condition of fibromyalgia).  The examiner should 
address whether there is inservice and/or current leg pain 
that is not part of the shin splint/tendonitis condition that 
is related to the Veteran's fibromyalgia.  In discussing this 
issue, to the extent the examiner's opinion is contrary to 
either of the cited opinions, the examiner should address how 
and why the examiner's opinion is different.  

With respect to the Veteran's claim for entitlement to 
service connection for migraine headaches, the evidence is 
not clear as to whether the Veteran has more than one kind of 
headache, one or more of which may be manifestations of 
fibromyalgia.  In a November 2004 medical treatment note from 
a VA walk-in clinic, medication was prescribed for a migraine 
headache.  At the February 2005 initial visit with a primary 
care provider, the examiner noted that the headaches were 
"possibly" migraines but not a typical description.  Since 
the Compazine had worked well, he decided to continue to 
treat the Veteran's headaches with it.  

In addition, further development is needed to decide the 
issue of whether the presumption provisions of 38 C.F.R. 
§§ 3.307 and 3.309 can establish inservice incurrence of 
migraine headaches.  The record contains no inservice medical 
treatment records specifically for migraine headaches.  The 
Veteran complained of sinus congestion with a headache in 
April 1992, but the examiner diagnosed maxillary sinusitis.  
She also complained of sinus headache in October 1993, but 
the examiner diagnosed an upper respiratory infection.  
Indeed, the Veteran admits that she did not have migraine 
headaches during service.  Instead, she claims that the onset 
of her migraine headaches was during the first few months 
following separation of service.  

For organic diseases of the nervous system, such as migraine 
headaches, if the condition is manifest to a compensable 
degree within one year following separation from service, 
there is a presumption that the disease was incurred during 
service.  38 C.F.R. §§ 3.307, 3.309.  A compensable migraine 
headache disability is one with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  Diagnostic Code 8100, 38 C.F.R. § 4.124a.  The 
record contains medical evidence that she experienced 
migraine headaches during her second pregnancy (more than one 
year following separation from service).  But that evidence 
includes a patient history note indicating that the Veteran 
had experienced migraine headaches during her first pregnancy 
(which was within one year following separation from 
service).  Therefore, if the examiner determines that the 
Veteran has a current disability of migraine headaches, a 
medical opinion is necessary as well as to the date of onset 
as well as the frequency of prostrating attacks during the 
first year following separation from service.  38 C.F.R. 
§ 3.159(c)(4).    

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
documents underlying the February 2008 
grant of disability benefits to the 
Veteran by the Social Security 
Administration and associate that evidence 
with the claims folder. 

2.  Make arrangements to obtain the 
Veteran's medical treatment records from 
the Nashville VA healthcare system, dated 
since October 2007.  

3.  Contact the Veteran and notify her 
that if she wants treatment records from 
private providers that she must sign an 
authorization form for those records and 
that, contrary to her representative's 
statements, VA can not seek follow-up, 
ongoing treatment records from private 
providers without an additional 
authorization by the Veteran.  Ask her to 
provide authorization forms with respect 
to her private providers for records not 
already 



submitted to VA, make arrangements to 
obtain any identified records, and 
associate that evidence with the claims 
folder.  

4.  Make arrangements for the Veteran to 
have appropriate examination(s) to 
determine the current severity of her 
fibromyalgia, all manifestations of the 
fibromyalgia disability, and the 
relationship between the fibromyalgia 
disability and the disabilities claimed in 
this appeal.  

The examiner(s) should be informed that 
the Veteran has raised three alternative 
legal theories, so that as to each claimed 
disability, an opinion is needed as to 
whether it constitutes a manifestation of 
the Veteran's fibromyalgia disability or a 
separate, current disability on its own.  
Moreover, for each separate disability, an 
opinion is needed as to whether it is 
related to the Veteran's active military 
service, whether it was caused by the 
Veteran's fibromyalgia disability, and 
whether the Veteran's fibromyalgia 
disability has made the claimed disability 
worse (and if so, to what extent).  

The claims folder, to include a copy of 
this Remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated studies should be performed.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters: 

(a) Describe the current condition of the 
Veteran's fibromyalgia disability.  Please 
include a description of every 
manifestation of the Veteran's 
fibromyalgia.  Please also discuss the 
frequency of the manifestations and the 
extent to which the disability responds to 
therapy.    

(b)   With respect to each of the 
following six claimed disabilities-that 
is, shin splints/tendonitis; neuritis of 
the median nerve (claimed as numbness and 
tingling of the arms); migraine headaches; 
back pain; acquired psychiatric disorder 
to include major depressive disorder; and 
cervical spine fusion with bulging discs-
answer the following questions:  

(i)  Is the claimed disability a 
manifestation of the Veteran's 
service-connected fibromyalgia or a 
separate disability?  

(ii) For each claimed disability that 
is determined to be a separate 
disability rather than a manifestation 
of fibromyalgia, is it at least as 
likely as not (that is, a probability 
of 50 percent or greater) that the 
disability had its onset during active 
military service or within one year 
following separation (that is, by 
March 24, 1995)? 

(iii)  If the onset was not during 
active military service or within one 
year following separation, is it at 
least as likely as not (that is, a 
probability of 50 percent or greater) 
that the Veteran's service-connected 
fibromyalgia caused the claimed 
disability?  

(iv)  If not, is it at least as likely 
as not (that is, a probability of 50 
percent or greater) that the Veteran's 
fibromyalgia makes the separate 
disability worse than it otherwise 
would have been in the natural 
progress of that disease?  If so, 
please also explain: 

(A) the nature of and the level of 
disability before the fibromyalgia 
began making the separate 
disability worse; 

(B)  at what level the separate 
disability would have been 
currently due to the natural 
progression of that disease 
without the aggravation by the 
fibromyalgia; and 

(C) the current level of the 
separate disability as a result of 
aggravation by the service-
connected fibromyalgia.  

(c) With respect to the claimed shin 
splints/tendonitis disability, compare the 
June 2005 Medical Opinion by a Private 
Physician and Nurse Practitioner (Veteran 
was discharged from Marines with health 
problems that have now been diagnosed as 
fibromyalgia and depression) with the 
November 2006 C&P Examination Report 
(there is no relation between the acute, 
overuse phenomenon known as shin 
splints/tibia periosteitis and the global, 
systemic condition of fibromyalgia) and 
address the following:  




(i)  Is there any portion of inservice 
leg pain or current leg pain that is 
not part of the shin splints condition 
but is related to the Veteran's 
fibromyalgia?  and 

(ii)  To the extent the examiner's 
opinion conflicts with any medical 
opinion in the record (including the 
two opinions identified above), the 
examiner should also explain how and 
why the examiner's opinion is 
different.  

(d)  With respect to the claimed migraine 
headache disability, if it is determined 
to be a separate disability rather than a 
manifestation of the Veteran's 
fibromyalgia, the examiner should address 
the frequency of prostrating migraine 
headache attacks, if any, during the first 
year following separation from active 
military service.  

5.  Thereafter, readjudicate the claims.  
If any sought benefit is denied, issue the 
Veteran and her representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


